Citation Nr: 0900998	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a service 
connected anemia disability. 

2. Entitlement to an initial compensable rating for a service 
connected bilateral pes planus disability. 

3. Entitlement to service connection for hematuria. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1979 to December 
1993 and September 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and December 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the May 2007 substantive appeal, the veteran appears to 
raise a claim for service connection for an enlarged 
prostate. This issue has not been adjudicated and it is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1. The veteran's anemia disability is not productive of 
hemoglobin levels of 10 gm/ 100 ml or less with findings such 
as weakness, easy fatigability, or headaches.  

2. The veteran's service connected bilateral pes planus 
symptoms are not productive of moderate symptoms of pain upon 
manipulation, weight-bearing line over or medical to great 
toe, or inward bowing of the tendo Achilles.  

3. The veteran's hematuria disorder does not result in a 
disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable 
disability rating for anemia have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Code 7700 (2008).

2. The criteria for entitlement to an initial compensable 
disability rating for bilateral pes planus have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5276 (2008).

3. The criteria for the establishment of service connection 
for hematuria have not been established. 38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2006, 
December 2006, and January 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The veteran received notice of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in each notice 
letter. 

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). However, the increased rating issues in this 
case (entitlement to assignment of higher initial ratings) 
are downstream issues from that of service connection (for 
which a Veterans Claims Assistance Act (VCAA) letter was duly 
sent in June 2006). Therefore, additional VCAA notice 
including information outlined in Vazquez-Flores is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003). The United 
States Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself. See Dingess, supra. As such, the 
Board finds that the RO fulfilled its duty to notify with 
regard to all claims.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded VA examinations for his claimed 
disabilities of pes planus and anemia. The Board finds that a 
VA examination for hematuria is not necessary since for 
reasons explained below hematuria is not a disability for VA 
purposes. A VA examination would not change this fact.   

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.


Analyses

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Rating in excess of 0 percent for service connected anemia

The veteran contends his service connected anemia disorder 
approximates the criteria for an increased rating. The 
preponderance of the evidence is against the claim and it is 
denied. 

The veteran's service connected anemia disability is 
currently rated as 0 percent disabling under Diagnostic Code 
7700. 38 C.F.R. § 4.117, Diagnostic Code 7700 (2008). For a 
10 percent rating under this code, the medical evidence must 
show hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.

Service medical records show treatment for anemia during 
active service. A VA treatment note, dated March 2005, showed 
the veteran denying fatigue symptoms. 

The veteran underwent a November 2006 VA examination for his 
anemic disorder. He reported experiencing fatigue, but denied 
taking iron tablets for treatment. The examiner did not find 
any abnormalities upon physical examination and noted that he 
appeared to have normal folate and iron stores. He diagnosed 
mild anemia, presently asymptomatic and opined that it 
resulted from chronic disease. 

The record does not show that the veteran's anemia symptoms 
approximate the criteria for a compensable rating. The 
November 2006 VA examination report shows that the veteran's 
symptoms are presently asymptomatic. There are no findings of 
weakness, easy fatigability or headaches or decreased 
hemoglobin levels. Although the veteran contends he 
experiences severe fatigue, the medical evidence does not 
show complaints or treatments for fatigue as related to 
anemia. Without medical evidence showing the veteran's 
symptoms of anemia approximate the criteria for a compensable 
rating, the claim is denied. 38 C.F.R. § 4.117, Diagnostic 
Code 7700.     

Rating in excess of 0 percent for service connected bilateral 
pes planus

The veteran contends his bilateral pes planus disability 
approximates the criteria for a compensable rating. The 
preponderance of the evidence is against the claim, and it 
will be denied. 

The veteran's service connected bilateral pes planus 
disability is currently rated as 0 percent disabling under 
Diagnostic Code 5276. 38 C.F.R. § 4.71a, Diagnostic Code 
5276. Under this code, a 0 percent rating is assigned for 
mild symptoms that are relieved by build-up shoe or arch 
supports. A 10 percent rating is granted for moderate 
symptoms of weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral. A 20 percent 
(unilateral) or 30 percent (bilateral) rating is granted for 
severe symptoms of pes planus to include objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities. Id. 

Service medical records reflect a diagnosis of pes planus 
during active service resulting from complaints of foot pain. 
VA treatment records, dated October 2005, show that the 
veteran reported regularly jogging as exercise. A VA diabetic 
foot examination from May 2006 shows that the veteran's feet 
were found to be normal. 

The veteran underwent a June 2006 VA examination for pes 
planus. He reported experiencing bilateral foot pain and 
using arch supports as treatment. He did not report having 
weakness or fatigability in his feet. There was no affect on 
his ability to stand, but the veteran reported having 
difficulty walking. Also he reported previous use of water 
pills to alleviate swelling in his feet. Upon physical 
examination, the examiner noted hallux valgus deformity 
bilaterally that was only mildly tender to palpation. He 
noted a flat foot deformity with the arch reconstituting upon 
sitting. The examiner found a full range of motion in the 
veteran's feet with no evidence of pain, weakness or 
instability. He diagnosed bilateral pes planus.   

The Board finds that the veteran's pes planus disability does 
not approximate the criteria for a compensable rating. In 
this instance, a 0 percent rating is assigned for mild 
symptoms that are relieved by build-up shoe or arch supports. 
38 C.F.R. § 4.71a, Diagnostic Code 5276. A 10 percent rating 
is granted for moderate symptoms of weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral. Id. The medical evidence does not show that the 
veteran experiences moderate symptoms for pes planus. The 
June 2006 VA examination report shows that the veteran's feet 
have a full range of motion without pain, weakness, or 
fatigability. There are no other medical records showing the 
veteran had additional pes planus symptoms. In sum, the 
medical evidence does not show that the veteran's pes planus 
symptoms approximate the criteria for a moderate disability. 
See id.  The claim is denied.  


Service connection for hematuria

The veteran contends hematuria warrants service connection. 
The Board finds that this disorder is not a disability within 
the meaning of VA's laws and regulations, and the claim will 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records reflect that the veteran was 
diagnosed with hematuria in March 2004. Subsequent service 
records, dated April, May, and June 2004 show continuing 
treatment for hematuria. 

Private medical records, dated October 2006, show a hematuria 
diagnosis. However, during his follow up visit in November 
2006, the examiner noted that  hematuria resolved. 

The evidence does not show that the veteran has a disability 
for VA purposes as a result of hematuria. There is no medical 
evidence that the hematuria findings in question manifested 
as a disability within the meaning of the law. By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

Without evidence of a current disability, the veteran's claim 
for service connection for hematuria is denied. See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); dismissed 
in part and  vacated in part on other grounds, Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) ("Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
and 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated 
cholesterol level represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable).








ORDER

An initial compensable rating for anemia is denied.

An initial compensable rating for bilateral pes planus is 
denied.

Service connection for hematuria is denied. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


